                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         RICHARD ALLEN TUMBLING
         AND JUDY ANN TUMBLING                    CASE NO. 20-50198-MAR
                                                  CHAPTER 13
                                                  HONORABLE MARK A. RANDON
                  DEBTORS.
_________________________________/
JAMES P. FREGO II (P55727)
Attorney for Debtors
23843 Joy Road
Dearborn Heights, MI 48127
(313) 724-5088
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 26th day of October,
2020, a copy of the Objection of Santander Consumer USA Inc. dba Chrysler Capital as servicer
for CCAP Auto Lease Ltd. to Confirmation of Debtors’ Chapter 13 Plan and this Proof of
Service was served upon


         Krispen S. Carroll                       James P. Frego II
         Trustee                                  Attorney at Law
         719 Griswold, Suite 1100                 23843 Joy Road
         Detroit, MI 48226                        Dearborn Heights, MI 48127




  20-50198-mar       Doc 20    Filed 10/26/20   Entered 10/26/20 14:30:49      Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: October 26, 2020




  20-50198-mar       Doc 20     Filed 10/26/20     Entered 10/26/20 14:30:49         Page 2 of 2
